UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-9575 MEEHAN MUTUAL FUNDS, INC. (Exact name of Registrant as Specified in Charter) 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-866-884-5968 THOMAS P. MEEHAN, PRESIDENT 7250 Woodmont Avenue Suite 315 Bethesda, MD 20814 (Name and Address of Agent for Service) Copy to: ROBERT J. ZUTZ, ESQ. K&L Gates, LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of Reporting Period: July 1, 2011 to June 30, 2012 Item 1. Proxy Voting Record. Meehan Focus Fund Form N-PX 30-Jun-12 Issuer: 3M Company Ticker: MMM CUSIP: 88579Y101 Meeting Date: 5/8/2012 Meeting Status: VOTED Vote Date: 4/25/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of PricewaterhouseCoopers LLP as auditor For For Mgmt 3 An advisory vote on executive compensation For For Mgmt 4 Approve 2012 Amended General Employees Stock Purchase Plan For For Mgmt 5 Approve Amended 2008 Long -Term Incentive Plan For For Mgmt 6 Stockholder proposal on lobbying Against Against Shareholder 7 Stockholder proposal to prohibit political spending Against Against Shareholder 8 Stockholder proposal on independent board chairman Against Against Shareholder Issuer: American Express Company Ticker: AXP CUSIP: Meeting Date: 4/30/2012 Meeting Status: VOTED Vote Date: 4/17/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of PricewaterhouseCoopers LLP as auditor For For Mgmt 3 Advisory resolution approving executive compensation For For Mgmt 4 Approval of performance goals and award limits under 2007 Plan For For Mgmt 5 Shareholder proposal re cumulative voting for Directors Against Against Shareholder 6 Shareholder proposal relating to separation of chairman and CEO Against Against Shareholder Issuer: Apple Inc. Ticker: AAPL CUSIP: Meeting Date: 2/23/2012 Meeting Status: VOTED Vote Date: 1/25/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of Ernst & Young LLP as auditor For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 4 Shareholder proposal re Conflict of Interest Report Against Against Shareholder 5 Shareholder proposal re Shareholder say on Director Pay Against Against Shareholder 6 Shareholder proposal re Political contributions and expenditures Against Against Shareholder 7 Shareholder proposal re Majority standard for Director elections Against Against Shareholder Issuer: Automatic Data Processing Ticker: ADP CUSIP: Meeting Date: 11/8/2011 Meeting Status: VOTED Vote Date: 10/10/2011 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of Deloitte & Touche LLP as auditor For For Mgmt 3 Advisory vote on Executive Compansation For For Mgmt 4 Advisory vote on Frequency of Executive Compensation vote 1 year 1 year Mgmt Issuer: Becton, Dickinson and Company Ticker: BDX CUSIP: Meeting Date: 1/31/2012 Meeting Status: VOTED Vote Date: 1/6/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of independent registered public accounting firm For For Mgmt 3 Advisory vote on execitive compensation For For Mgmt 4 Cumulative voting Against Against Shareholder Issuer: Berkshire Hathaway Inc. Ticker: BRK.B CUSIP: Meeting Date: 5/5/2012 Meeting Status: VOTED Vote Date: 4/17/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Proposal regarding succession planning Against Against Shareholder Issuer: Cicso Systems, Inc. Ticker: CSCO CUSIP: 17275R102 Meeting Date: 12/7/2011 Meeting Status: VOTED Vote Date: 10/26/2011 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Approve Cisco 2005 stock incentive plan For For Mgmt 3 Approve on advisory basis of executive compensation For For Mgmt 4 Frequency of Executive Compensation votes None 1 year Mgmt 5 Appointment of PricewaterhouseCoopers LLP as auditor For For Mgmt 6 Establish a Board Committee on Environmental sustainability Against For Shareholder 7 Require to publish Internet Fragmentation Report Against Against Shareholder 8 Require terminated Executives retain % Cicso stock for 2 years Against Against Shareholder Issuer: Compass Minerals International, Inc. Ticker: CMP CUSIP: 20451N101 Meeting Date: 5/9/2012 Meeting Status: VOTED Vote Date: 4/25/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify the Appointment of Ernst & Young LLP as auditor For For Mgmt 3 Advisory vote on executive compensation For For Mgmt Issuer: Devon Energy Corp. Ticker: DVN CUSIP: 25179M103 Meeting Date: 6/6/2012 Meeting Status: VOTED Vote Date: 5/31/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Advisory vote on executive compensation For For Mgmt 3 Ratify appointment of the company's auditor for 2012 For For Mgmt 4 Grant stockholders rithe to call a special meeting For For Mgmt 5 Approve 2012 Incentive Compensation plan For For Mgmt 6 Approve Amendment to 2009 long-term incentive comp. plan For For Mgmt 7 Disclosure of lobbying policies and practices Against Against Shareholder 8 Other Matters For For Mgmt Issuer: Diageo PLC Ticker: DEO CUSIP: 25243Q205 Meeting Date: 10/19/2011 Meeting Status: VOTED Vote Date: 9/30/2011 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Reports and Accounts 2011 For For Mgmt 2 Directors' Remuneration Report 2011 For For Mgmt 3 Declaration of Final Dividend For For Mgmt 4 Re-Election of PB Bruzelius as a director For For Mgmt 5 Re-Election of LM Danon as a director For For Mgmt 6 Re-Election of Lord Davies as a director For For Mgmt 7 Re-Election of BD Holden as a director For For Mgmt 8 Re-Election of Dr FB Humer as a director For For Mgmt 9 Re-Election of DA Mahlan as a director For For Mgmt 10 Re-Election of PG Scott as a director For For Mgmt 11 Re-Election of HT Stitzer as a director For For Mgmt 12 Re-Election of PS Walsh as a director For For Mgmt 13 Re-Appointment of Auditor For For Mgmt 14 Renumeration of Auditor For For Mgmt 15 Authority to Allot Shares For For Mgmt 16 Disapplication of Pre-emption Rights For For Mgmt 17 Authority to Purchase own ordinary shares For For Mgmt 18 Authority to make political Donations in EU For For Mgmt 19 Reduced Notice of General Meeting other than Annual meeting For For Mgmt Issuer: Exelon Corporation CUSIP: 30161N101 Ticker: EXC Meeting Date: 11/17/2011 Meeting Status: VOTED Vote Date: 10/20/2011 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Approve issue of EXC stock to Constellationin merger agreement For For Mgmt 2 Proposal to adjurn meeting if insufficient votes to approve 1 For For Mgmt Issuer: Exelon Corporation Ticker: EXC CUSIP: 30161N101 Meeting Date: 4/2/2012 Meeting Status: VOTED Vote Date: 3/1/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of PricewaterhouseCoopers LLP as auditors For For Mgmt 3 Advisory vote to approve executive compansation For For Mgmt Issuer: Exxon Mobil Corporation Ticker: XOM CUSIP: 30231G102 Meeting Date: 5/30/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of Auditors For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 4 Independent Chairman Against Against Shareholder 5 Majority vote for Directors Against Against Shareholder 6 Report on political contributions Against Against Shareholder 7 Amendment of EEO policy Against Against Shareholder 8 Report on Natural Gas Production Against Against Shareholder 9 Greenhouse Gas Emissions Goals Against Against Shareholder Issuer: General Electric Company Ticker: GE CUSIP: Meeting Date: 4/25/2012 Meeting Status: VOTED Vote Date: 3/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor A Election of Directors For all For all Mgmt B1 Ratification of selection of Independent Auditor For For Mgmt B2 Advisory vote on executive compensation For For Mgmt B3 Approval of 2007 Long-Term Incentive Plan to increase shares For For Mgmt B4 Approve Material Terms of Senior Performance Goals For For Mgmt C1 Cumulative Voting Against Against Shareholder C2 Nuclear Activities Against Against Shareholder C3 Independent Board Chairman Against Against Shareholder C4 Shareholder Action by Written Consent Against Against Shareholder Issuer: Google Inc. Ticker: GOOG CUSIP: 38259P508 Meeting Date: 6/21/2012 Meeting Status: VOTED Vote Date: 5/31/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of Ernst & Young LLP as independent public acct For For Mgmt 3 Approval of Amended and Restated Certificate of Incorporation For For Mgmt 4 Approval of 2012 Stock Plan For For Mgmt 5 Approval of 2012 incentive compensation plan for Employees For For Mgmt 6 Advisory Vote on Political Contributions Against Against Shareholder 7 Mandatory Arbitration of Shareholder Claims Against Against Shareholder 8 Equal Shareholder Voting Against Against Shareholder Issuer: Horsehead Holding Corp. Ticker: ZINC CUSIP: Meeting Date: 5/17/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For All For All Mgmt 2 Ratification of Grant Thorton LLP as independent public acct For For Mgmt 3 Advisory vote on Executive Compensation For For Mgmt 4 Approval of 2012 Incentive Compensation Plan For For Mgmt Issuer: Intel Corporation Ticker: INTC CUSIP: Meeting Date: 5/17/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of selection of Ernst & Young as accountant For For Mgmt 3 Advisory Vote on Executive Compensation For For Mgmt 4 Advisory Vote on Political Contributions Against Against Shareholder Issuer: Johnson & Johnson Ticker: JNJ CUSIP: Meeting Date: 4/26/2012 Meeting Status: VOTED Vote Date: 3/23/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Approve Named Executive Officer Compensation For For Mgmt 3 Approval of 2012 Long-Term Incentive Plan For For Mgmt 4 Appointment of PricewaterhouseCoopers LLP as auditor For For Mgmt 5 Proposal on Independent Board Chairman Against Against Shareholder 6 Binding Vote on Political Contributions Against Against Shareholder 7 Adopting Non-Animal Methods for Training Against Against Shareholder Issuer: Lowe's Companies, Inc. Ticker: LOW CUSIP: Meeting Date: 6/1/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify the Appointment of Deloitte & Touche LLP as CPA firm For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 4 Employee Stock Purchase Plan - Stock Options for Everyone For For Mgmt 5 Report on Political Spending Against Against Shareholder 6 Executive Severance Agreements Against Against Shareholder 7 Executive Stock Retention Requirements Against Against Shareholder Issuer: Methanex Corp. Ticker: MEOH CUSIP: 59151K108 Meeting Date: 4/26/2012 Meeting Status: VOTED Vote Date: 3/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of the appointment of KPMG LLP as auditors For For Mgmt 3 Company's approach to executive compensation For For Mgmt Issuer: Mircosoft Corporation Ticker: MSFT CUSIP Meeting Date: 11/15/2011 Meeting Status: VOTED Vote Date: 10/19/2011 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Director: Steven A. Ballmer For For Mgmt 2 Election of Director: Dina Dublon For For Mgmt 3 Election of Director: William H. Gates III For For Mgmt 4 Election of Director: Raymond V. Gilmartin For For Mgmt 5 Election of Director: Reed Hastings For For Mgmt 6 Election of Director: Maria Klawe For For Mgmt 7 Election of Director: David F. Marquardt For For Mgmt 8 Election of Director: Charles H. Noski For For Mgmt 9 Election of Director: Helmut Panke For For Mgmt 10 Ratification of Deloitte & Touche LLP as Auditor For For Mgmt 11 Advisory Vote on Executive Compensation For For Mgmt 12 Advisory Vote on Frequency of Advisory Vote 1 year For Mgmt 13 Establish board committee on environmental sustainability Against Against Shareholder Issuer: Nestle SA Ticker: NSRGY CUSIP: Meeting Date: 4/19/2012 Meeting Status: VOTED Vote Date: 3/27/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1A Approval of the 2011 Annual Report and financial statements For For Mgmt 1B Acceptance of the 2010 Compensation Report For For Mgmt 2 Release of the Members of the Board and of the management For For Mgmt 3 Approval of the appropriation of profits for 2010 For For Mgmt 4A1 Re-election of Director: Mr. Paul Bulcke (3 years) For For Mgmt 4A2 Re-election of Director: Mr. Andreas Koopman (3 years) For For Mgmt 4A3 Re-election of Director: Mr. Rolf Hanggi (3 years) For For Mgmt 4A4 Re-election of Director: Mr. Jean-Pierre Meyers (3 years) For For Mgmt 4A5 Re-election of Director: Mrs. Naina Lal Kidwai (3 years) For For Mgmt 4A6 Re-election of Director: Mr. Beat Hess (3 years) For For Mgmt 4B Election of Director: Mrs. Ann Veneman (3 years) For For Mgmt 4C Election of Statutory Auditors KPMG S.A. Geneva for one year For For Mgmt 5 Capital reduction (by cancellation of shares) For For Mgmt 6 Any shareholder proposal arrises vote with management For For Mgmt 7 Give a proxy to Mr. Jean-Ludovic Hartmann For Abstain Mgmt Issuer: Noble Corporation Ticker: NE CUSIP: H5833N103 Meeting Date: 4/27/2012 Meeting Status: VOTED Vote Date: 4/17/2012 Item# Proposal Mgt Rec Vote Cast Sponsor 1 Approval of reduction of maximum number of Directors For For Mgmt 2 Election of Directors For all For all Mgmt 3 Approval of 2011 financial statements For For Mgmt 4 Approval of dividend payment from capital contribution reserve For For Mgmt 5 Approval of Pricewaterhousecoopers LLP as Auditor For For Mgmt 6 Approval of discharge of directors & officers under Swiss law For For Mgmt 7 Advisory vote on executive compensation For For Mgmt 8 Approval of amended 1991 stock option plan For For Mgmt Issuer: Novartis AG Ticker: NVS CUSIP: 66987V109 Meeting Date: 2/23/2012 Meeting Status: VOTED Vote Date: 2/10/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of the Annual Report and financial statements for 2011 For For Mgmt 2 Discharge from Liability members of the Board of Directors For For Mgmt 3 Approval of appropriation of profits and declaration of dividend For For Mgmt 4 Reduction of share capital For For Mgmt 5A1 Re-election of William Brody For For Mgmt 5A2 Re-election of Srikant Datar For For Mgmt 5A3 Re-election Andreas Von Planta For For Mgmt 5A4 Re-election of Dr. Ing. Wendelin Wiedeking For For Mgmt 5A5 Re-election of Rolf M. Kinkernagel For For Mgmt 5B Election of Dimitri Azar For For Mgmt 6 Appointment of the Auditor For For Mgmt 7 Additional and/or Counter Proposals presented at the meeting For For Mgmt Issuer: Pfizer Inc. Ticker: PFE CUSIP : Meeting Date: 4/26/2012 Meeting Status: VOTED Vote Date: 3/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of directors For all For all Mgmt 2 Ratify selection of KPMG LLP as independent public accounting firm For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 5 Publication of political contributions Against Against Shareholder 6 Action by written consent Against Against Shareholder 7 Special shareholder meetings Against Against Shareholder 8 Advisory vote on director pay Against Against Shareholder Issuer: The Procter & Gamble Company Ticker: PG CUSIP: Meeting Date: 10/11/2011 Meeting Status: VOTED Vote Date: 9/13/2011 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify independent registered public accounting firm For For Mgmt 3 Advisory vote to approve pay vote For For Mgmt 4 Frequence of say on pay vote 1 year 1 year Mgmt 5 Amend articles of incorporation For For Mgmt 6 Cumulative Voting Against Against Shareholder 7 Animal Testing Against For Shareholder 8 Electioneering contributions Against For Shareholder Issuer: Thermo Fisher Scientific Inc. Ticker: TSO CUSIP: Meeting Date: 5/23/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Advisory vote on executive comopensation For For Mgmt 3 Ratification of selection of PriceWaterhouseCoopers LLP For For Mgmt Issuer: Tupperware Brands Corporation Ticker: TUP CUSIP: Meeting Date: 5/22/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponson 1 Election of directors For all For all Mgmt 2 Ratify appointment of independent CPA For For Mgmt 3 Advisory vote to approve executive compensation program For For Mgmt Issuer: United Parcel Service Ticker: UPS CUSIP: Meeting Date: 5/3/2012 Meeting Status: VOTED Vote Date: 4/17/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Appointment of DeLoitte & Touche LLP as auditor For For Mgmt 3 Approve 1012 Omnibus Incentive Compensation Plan For For Mgmt 4 Approve amendment to discounted employee stock purchase plan For For Mgmt 5 Lobbying disclosure Against Against Shareholder Issuer: Wal-mart Stores, Inc. Ticker: WMT CUSIP: Meeting Date: 6/1/2012 Meeting Status: VOTED Vote Date: 4/26/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratification of Ernst & Young LLP as independent accountants For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 4 Political contributions report Against Against Shareholder 5 Director nomination policy Against Against Shareholder 6 Report regarding Executive compensation program Against Against Shareholder Issuer: Wellpoint Ticker: WLP CUSIP: 94973V107 Meeting Date: 5/16/2012 Meeting Status: VOTED Vote Date: 4/26/202 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Directors For all For all Mgmt 2 Ratify appointment of Ernst & Young as public accounting firm For For Mgmt 3 Advisory vote on executive compensation For For Mgmt 4 Semi-annual reporting on political contributions Against Against Shareholder Issuer: Wisdom EM Equity Income Fund Ticker: DEM CUSIP: 9771W315 Meeting Date: 6/29/2012 Meeting Status: VOTED Vote Date: 5/31/2012 Item # Proposal Mgt Rec Vote Cast Sponsor 1 Approval of Investment Advisory Agreement For For Mgmt 2A Approval of Investment Sub-Advisory Agreement For For Mgmt 3 Approval allowing Trustees to make changes w/o shareholder vote For For Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Meehan Mutual Funds, Inc. By: /s/ Thomas P. Meehan Thomas P. Meehan President Date: August 22, 2012
